Filed
                                                      Washington State
                                                      Court of Appeals
                                                       Division Two
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                             February 8, 2022
                                              DIVISION II

 In the Matter of the Personal Restraint of
                                                          No. 53980-2-II
 RANDY PHILIP CAPPS,
                                                          UNPUBLISHED OPINION
                Petitioner.


       GLASGOW, A.C.J.—Randy Philip Capps seeks relief from personal restraint imposed following

his 1995 plea of guilty to aggravated first degree murder, a crime he committed when he was 20 years

old and for which he received a sentence of life imprisonment without the possibility of parole. He argues

that under In re Personal Restraint of Monschke, 197 Wn.2d 305, 482 P.3d 276 (2021), his sentence is

unconstitutional and that he is entitled to be resentenced so that the trial court can take into account his

youthfulness at the time of his crimes. The State concedes that Capps is entitled to resentencing.

Accordingly, we grant Capps’s petition and remand his judgment and sentence to the trial court for

resentencing.

       A majority of the panel having determined that this opinion will not be printed in the Washington

Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040, it is so ordered.



                                                    Glasgow, A.C.J.
 We concur:



Maxa, J.




Veljacic, J.